NO. 12-07-00367-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



MELVIN WAYNE SMITH,§
	APPEAL FROM THE 173RD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	HENDERSON COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Melvin Wayne Smith appeals his conviction for delivery of a controlled substance.
Appellant's counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  We
affirm.

Background
	Appellant was charged by indictment with delivery of a controlled substance, cocaine, in an
amount of less than one gram, a state jail felony. (1)  He pleaded "not guilty" and the case proceeded
to a jury trial.  The jury found Appellant guilty of delivery of a controlled substance as charged in
the indictment, and the trial court assessed Appellant's punishment at twenty months of confinement
in a state jail facility. (2)  This appeal followed. 



Analysis pursuant to Anders v. California
	Appellant's counsel filed a brief in compliance with Anders and Gainous, stating that he has
diligently reviewed the appellate record and is of the opinion that the record reflects no reversible
error and that there is no error upon which an appeal can be predicated.  From our review of
Appellant's brief, it is apparent that his counsel is well acquainted with the facts in this case.  In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978),
counsel's brief presents a chronological summation of the procedural history of the case and further
states that counsel is unable to raise any meritorious issues for appeal. (3)  We have likewise reviewed
the record for reversible error and have found none.

Conclusion
	As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991), Appellant's
counsel has moved for leave to withdraw.  We carried the motion for consideration with the merits
of the appeal.  Having done so and finding no reversible error, Appellant's counsel's motion for
leave to withdraw is hereby granted and the trial court's judgment is affirmed.
Opinion delivered July 31, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.










(DO NOT PUBLISH)
1.  See Tex. Health & Safety Code Ann. § 481.112(a), (b) (Vernon 2003).
2.  An individual adjudged guilty of a state jail felony shall be punished by confinement in a state jail for any
term of not more than two years or less than 180 days and, in addition, a fine not to exceed $10,000.00.  Tex. Penal
Code Ann. § 12.35(a), (b) (Vernon 2003).
3.  Appellant was given time to file his own brief in this cause. The time for filing such a brief has expired
and we have received no pro se brief.